    Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SANDRA B. WILLIAMS,         :                CIVIL ACTION NO.
                            :                1:20-CV-1297-TCB-JSA
        Plaintiff,          :
                            :
        v.                  :
                            :
SELECT PORTFOLIO SERVICING, :
et al.                      :                FINAL     REPORT                  AND
                            :                RECOMMENDATION                 ON   A
        Defendants.         :                MOTION TO DISMISS

      Plaintiff, a homeowner suing pro se to set aside a foreclosure, alleges that she

was orally told on two occasions by Defendants’ customer service representatives

that an imminent foreclosure sale would be postponed. Yet, according to Plaintiff,

the foreclosure occurred anyway, as originally scheduled. Plaintiff alleges that she

was misled by Defendants’ oral statements into not “stopping” the foreclosure by

filing for bankruptcy in the days prior to the foreclosure. Plaintiff seeks to overturn

the foreclosure on this basis.

      The Court previously explained in substantial detail why Plaintiff’s Complaint

failed to provide sufficient factual detail to state a claim. See R&R [22]. But the

Court allowed Plaintiff another opportunity to amend her complaint to resolve the

deficiencies. See R&R [22]; Order [25]. Plaintiff has since filed an Amended

Complaint [26], also pro se. As explained by Defendants’ second Motion to Dismiss

for Failure to State a Claim [27], however, the amendments do not resolve the
     Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 2 of 11




deficiencies previously identified by the Court, and the Amended Complaint still

fails to state a claim. Further, Plaintiff has not responded to Defendant’s Motion to

Dismiss, thus indicating that the motion is unopposed. See LR 7.1(B), NDGa. Thus,

the Court RECOMMENDS that Defendants’ motion [27] be GRANTED and that

the Amended Complaint be DISMISSED.

I.     BACKGROUND

       The original Complaint alleged that Plaintiff originally executed a Security

Deed in April 2006. Compl. [5] at ¶ 6. At some unstated date, a foreclosure was

scheduled for August 6, 2019. Id. at ¶ 10. Plaintiff does not allege the details of any

loan modification application, but she states that at some point based on verbal

discussions with a representative of SPS “the parties had reached an agreement to

move forward with a loan modification.” Id. at ¶ 9. As a result, “on or about July 29,

2019 Defendant communicated to Plaintiff on a recorded call that the foreclosure of

the subject property, which had been scheduled to take place on August 6, 2019,

would not take place.” Id. at ¶ 10 (emphasis added). Nevertheless, the foreclosure

went forward as originally scheduled on August 6. Id. at ¶ 11. Plaintiff contacted

Defendant SPS, which then admitted, in a letter dated September 16, 2019, that its

representative had “inadvertently” informed Plaintiff that the foreclosure would not

occur on August 6. Id. at ¶ 13, Exh. A. Despite the erroneous information, Defendant

refused to rescind the sale. Plaintiff states that she “justifiably relied” on the promise

                                            2
    Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 3 of 11




that no foreclosure would occur on August 6, by refraining from “fil[ing] an

emergency injunction; Bankruptcy which would have stopped the foreclosure sale.”

Id. at ¶ 20.

       As explained above, the undersigned issued a Report and Recommendation

explaining in detail why these factual allegations did not adequately state a claim

under Plaintiff’s various legal theories, including Wrongful Foreclosure, Promissory

Estoppel, and under the Real Estate Settlement Procedures Act. See R&R [22]. The

undersigned recommended that the Complaint be dismissed but with leave to replead

most of the claims. Id. The District Court adopted the undersigned’s

recommendation, and Plaintiff thereby filed the Amended Complaint.

       The Amended Complaint alleges substantially the same factual matter as the

original Complaint. The small amount of additional detail includes the name of the

customer service representative that told Plaintiff the foreclosure would not take

place on July 29, 2019 (“Joseph”); a more detailed statement of the information

provided by “Joseph” (“Joseph advised Plaintiff that ‘when an account is under

dispute status, a foreclosure would not take place.’”); and a description of the

discussion between Plaintiff and “Joseph” about whether this statement could be

furnished in writing (“Plaintiff asked Joseph for a letter in writing indicating the

foreclosure would not take place but Joseph told Plaintiff he ‘could not issue

anything.’”). Am. Compl. [26] at ¶ 8. The Amended Complaint also alleges that

                                         3
    Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 4 of 11




Plaintiff, despite this assurance, filed a “civil lawsuit” against “Defendants” on July

31, 2019. Id. at ¶ 9. The Amended Complaint further alleges a second conversation,

and second oral assurance by another customer service representative (“Selina”) at

approximately 10:00 pm on August 5, 2019, which was the night before the

scheduled foreclosure. Id. at ¶ 12.

      Plaintiff again alleges that the foreclosure occurred as originally scheduled the

following day, on August 6, 2019, despite the oral assurances from “Joseph” and

“Selina” that the foreclosure would be delayed. Plaintiff alleges that she “relied to

her detriment” on the assurances from “Joseph” and “Selina” because, although

Plaintiff alleges that she filed another lawsuit or other legal pleadings against

Defendant during this time, she refrained from filing for bankruptcy, “which would

have stopped the foreclosure sale.” Id. at ¶ 24.

      The Amended Complaint asserts substantive claims for Promissory Estoppel,

Fraud, Wrongful Foreclosure, and Negligent Misrepresentation. Plaintiff requests

injunctive relief to set aside the August 6 foreclosure and monetary damages “to

offset any arrearages, including interest together with a reasonable amount in excess

of those sums.” Id. at 24.




                                          4
      Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 5 of 11




II.     DISCUSSION

        A.    Standards on a Motion to Dismiss

        The Court refers to and incorporates the legal standards set forth in its earlier

Report and Recommendation [22], both as to the general standards that apply to a

Rule 12(b)(6) motion to dismiss, and for the substantive law and elements of the

individuals claims.

        B.    Plaintiff’s Claims

              1.      Promissory Estoppel

        The Promissory Estoppel claim still fails to state any claim for the same

reasons identified in the Court’s prior Report and Recommendation.

        As an initial matter, in Georgia, promises relating to interests in land are

covered by the Statute of Frauds, and therefore must be in writing to be enforceable.

O.C.G.A. § 13-5-30(a)(4); E. Piedmont 120 Assocs., L.P. v. Sheppard, 434 S.E.2d

101, 102 (Ga. Ct. App. 1993). As the Court previously explained, “[p]romises that

do not conform to the statute of frauds . . . will often be equally unenforceable under

a promissory estoppel theory,” because it is usually unreasonable to rely on such an

unenforceable oral statement. Johnson v. University Health Services, Inc., 161 F.3d

1334, 1340 (11th Cir. 1998); see also R.T. Patterson Funeral Home, Inc. v. Head,

451 S.E.2d 812, 817 (Ga. Ct. App. 1994) (noting the “general rule that there is no



                                            5
    Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 6 of 11




justifiable reliance upon future promises which must be in writing to be

enforceable”).

      The additional allegations in the Amended Complaint do not assist in

demonstrating that it was reasonable to rely on these allegedly oral and

unenforceable promises. To the contrary, the additional facts if anything show that

Plaintiff knew not to rely on such oral statements. First, she expressly asked

“Joseph” for the July 29 assurance to be made in writing, and he indicated that he

could not supply anything in writing. Am. Compl. [26] at ¶ 8. Second, Plaintiff states

that she filed another lawsuit, or at least motions or pleadings in another case, on

July 31 despite have received the assurance from Joseph two days earlier. Id. at ¶ 9.

The additional allegations as to the conversation with “Selina” do not add anything

material to Plaintiff’s showing of reasonable reliance.1

      Further, the Amended Complaint does nothing to cure the conclusory and

speculative nature of the allegations set forth in the original Complaint as to the




1
  Plaintiff’s Amended Complaint continues to refer to the alleged promises to
forebear on foreclosure as having been made “in writing,” because Defendant
allegedly sent her a letter several weeks later acknowledging that a customer service
representative had “inadvertently” and erroneously told her that the foreclosure
would be delayed. This subsequent written statement acknowledging but retracting
the alleged earlier statements was not in itself a promise. And Plaintiff could not
have relied on this written statement in refraining from filing for bankruptcy prior to
August 6, because this written statement was not received until several weeks later.
                                          6
    Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 7 of 11




supposed effect of a hypothetical bankruptcy filing. As the Court explained in the

previous Report and Recommendation:

      . . . Plaintiff only supplies vague and conclusory facts as to how she
      relied to her detriment on any oral promise by SPS representatives that
      the August 6, 2019 foreclosure would not happen. She states that she
      would have otherwise “filed an emergency injunction; Bankruptcy
      which would have stopped the foreclosure sale.” [Compl. [5] at ¶ 20.]
      This statement lacks any allegations of fact to explain what specific
      legal action Plaintiff would have taken in Bankruptcy Court or
      otherwise, and any facts to plausibly suggest that any such legal action
      was being planned or was in progress and would have been initiated in
      the few days that remained before the August 6 sale. Also, the
      Complaint lacks allegations of fact specific enough to plausibly suggest
      that any such planned legal action would have been anything other than
      immaterial or frivolous. Said another way, the Court is left without any
      allegations to conclude that Plaintiff would have filed any particular
      legal action that could have legitimately and successfully avoided
      foreclosure. Plaintiff’s own opinion that [any such action] could have
      “stopped the foreclosure sale” is therefore entirely conclusory and
      speculative.

R&R [22] at 13.

      The Court’s analysis set forth above continues to apply equally to the

materially similar allegations repeated in the Amended Complaint. Plaintiff

continues to fail to plead facts to suggest that any bankruptcy action was being

planned or in progress and would have been initiated between the July 29 call with

Joseph and the August 6 foreclosure. 2 Plaintiff alleges no facts to show that



2
 Plainly, nothing of substance could have been achieved in between the second call
with Selina, at 10 p.m. on August 5 and the foreclosure scheduled for the next
morning, or at least Plaintiff alleges no additional facts to explained what legal
                                         7
    Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 8 of 11




“Joseph” was aware of any threat of bankruptcy and made these statements to induce

Plaintiff to forebear from filing.

      And while a bankruptcy filing may have temporarily stayed foreclosure,

Plaintiff alleges no facts to suggest that she had any good faith basis to obtain

substantive foreclosure relief from a bankruptcy court. “There are a legion of cases

which hold that ‘filing a bankruptcy petition merely to prevent foreclosure, without

the ability or the intention to reorganize, is an abuse of the Bankruptcy Code.’” In re

Selinsky¸ 365 B.R. 260, 262 (Bankr. S.D. Fla. 2007) (quoting In re Felberman, 196

B.R. 678, 681 (Bankr. S.D.N.Y. 1995) (gathering authority)). Plaintiff alleges no

facts to suggest that she had the ability or intent to reorganize or any other facts to

suggest a chance of avoiding foreclosure in bankruptcy court.

      Thus, Plaintiff’s suggestion that she would have filed for bankruptcy but for

these calls and somehow would have thereby successfully “stopped” the foreclosure

through such an unexplained, hypothetical, and (without further factual allegations)

apparently baseless bankruptcy case, remains conclusory and speculative. The claim

is due for dismissal on the same bases as explained in the original Report and

Recommendation.




actions she was otherwise about to take in the middle of the night that would have
made a difference.
                                          8
    Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 9 of 11




             2.     Wrongful Foreclosure

      As the original Report and Recommendation stated, “[n]umerous cases have

also made clear that violating a non-binding oral promise to delay an otherwise

properly noticed and conducted foreclosure, does not necessarily constitute

Wrongful Foreclosure.” R&R [22] at 10. The Court further explained:

      In Mills, for example, after providing formal statutory notice of a
      foreclosure, a creditor allegedly told the homeowner told that the home
      would not be foreclosed after all. See 2012 WL 4086508, at *6–8. The
      creditor then broke this alleged promise and foreclosed anyway.
      Nevertheless, the Court found this promise to be legally unenforceable,
      and specifically denied the Wrongful Foreclosure claim where the
      statutorily-required notice had otherwise been given. Id.; see also Ford
      v. CitiMortgage, Inc., No. 1:12-cv-3808-RWS, 2013 WL 4955875, at
      *3 (N.D. Ga. Sept. 12, 2013) (“Plaintiffs’ claim for wrongful
      foreclosure based on an alleged oral agreement to postpone foreclosure
      proceedings fails as a matter of law.”); Bankston v. Deutsche Bank Nat’l
      Tr. Co., No. 1:14-CV-1687-ELR-JCF, 2016 WL 4150753, at *9 (N.D.
      Ga. Jan. 20, 2016), report & rec. adopted by 2016 WL 4203844 (N.D.
      Ga. Mar. 14, 2016) (broken unenforceable promise to delay foreclosure
      while loan modification was pending would not sustain claim for
      Wrongful Foreclosure); Morrall v. CitiMortgage, Inc., No. CV 114-
      086, 2015 WL 800173, at *4, (S.D. Ga. Feb. 25, 2015) (same).

Id. at 10–11. The Court described other cases that permitted a claim based on

additional, more specific factual theories, and expressly permitted Plaintiff to allege

more facts to support her claim. But the allegations in the Amended Complaint

remain the same in all material respects.




                                            9
    Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 10 of 11




       Thus, in the end, Plaintiff alleges no facts other than those found to be

deficient in Mills and the other case cited above. Plaintiff continues to fail to state a

claim. 3

             3.     Fraud

       For all the same reasons explained above, and in the original Report and

Recommendation, Plaintiff also fails to meet the even higher pleading obligations

applicable to show fraud. None of Plaintiff’s additional allegations resolve the

fundamental deficiencies in this claim identified earlier. 4




3
  While moot in light of the above recommendations, the Court additionally finds
that Plaintiff has also continued to fail to state any facts justifying any claim against
foreclosure counsel, who are not alleged to have been involved in or aware of the
statements from “Joseph” or “Selina.” The naming of foreclosure counsel as
defendants here is particularly unsupported and those parties would be entitled to
dismissal even if the statements from “Joseph” or “Selina” could otherwise be the
basis of a claim against the servicer or creditor.
4
  Because Plaintiff fails to state any claim, it is unnecessary for the Court to consider
the additional question as to whether Plaintiff should be ordered to tender the amount
of her mortgage arrearage, or some other amount, to seek injunctive relief.
                                           10
   Case 1:20-cv-01297-TCB Document 30 Filed 01/28/21 Page 11 of 11




III.   RECOMMENDATION

       For the reasons stated above, the Court RECOMMENDS that Defendants’

motion [27] be GRANTED and that the Amended Complaint be DISMISSED.

       As this is a Final Report and Recommendation, there is nothing further in this

action pending before the undersigned. Accordingly, the Clerk is DIRECTED to

terminate the reference of this matter to the undersigned.

       IT IS SO RECOMMENDED this 28th day of January, 2021.



                                       __________________________________
                                       JUSTIN S. ANAND
                                       UNITED STATES MAGISTRATE JUDGE




                                         11
